     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.318 Page 1 of 6




1
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10    WHITESLATE, LLP,                             Case No.: 20cv2026-LAB-AHG
11                                Plaintiff,
                                                   ORDER:
12    v.
13                                                 1) DISMISSING STATE LAW
      THIRD AVENEWS, LLC, et al.,
                                                   CLAIMS;
14                            Defendants.
15                                                 2) DENYING PLAINTIFF’S EX
                                                   PARTE APPLICATION FOR
16                                                 WRIT OF POSSESSION
17                                                 [Dkt. 3]; AND
18                                                 3) ORDERING PLAINTIFF TO
19                                                 SHOW CAUSE
20
21         Plaintiff Whiteslate, LLP filed a Complaint alleging seventeen state law
22   claims and one federal claim against Defendants Third Avenews, LLC,
23   2131 3rd Ave Daily Transcript, LLC, Meissner Jacquet, Tim Foley, Randy
24   Goodson, CRBE, Inc., Camille Doan, and twenty Doe defendants.
25   Whiteslate contends that the Court can exercise diversity jurisdiction or
26   federal question jurisdiction over the case, Compl., Dkt. 1, ¶¶ 11, 15 (citing
27   28 U.S.C. §§ 1331, 1332(a)), and it has now filed an Application for Return
28
                                               1
                                                                   20cv2026-LAB-AHG
     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.319 Page 2 of 6




1    of Personal Property seeking a writ of possession under California law.
2    Dkt. 3. The Court finds that the Complaint establishes a basis for federal
3    question jurisdiction, but not diversity jurisdiction. While the Court has
4    supplemental jurisdiction over the state law claims, it declines to exercise it.
5            As discussed below, the Court declines to take on the state law claims
6    and DISMISSES them WITHOUT PREJUDICE. In addition, because the
7    Application is based on those state law claims, the Court DENIES it
8    WITHOUT PREJUDICE. Whiteslate is ORDERED TO SHOW CAUSE why
9    its federal Racketeer Influenced and Corrupt Organizations Act claim
10   shouldn’t be dismissed under Fed. R. Civ. P. 12(b)(6).
11      I.      Whiteslate Doesn’t Allege a Basis for Diversity Jurisdiction
12           Whiteslate fails to sufficiently allege that the Court has diversity
13   jurisdiction over this case. Diversity jurisdiction isn’t available unless the
14   parties are completely diverse—the plaintiff can’t be a citizen of any state of
15   which any defendant is a citizen. See Caterpillar Inc. v. Lewis, 519 U.S. 61,
16   67-68 (1996). But Whiteslate fails to fully allege its own citizenship or that of
17   any Defendant.
18           Whiteslate and two Defendants are California limited liability entities
19   whose citizenship is established by the citizenship of their members.
20   Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th
21   Cir. 2006). But the Complaint doesn’t allege the citizenship of each member
22   of the limited liability entities, so it is deficient in establishing diversity.
23   Dkt. 1 ¶¶ 1-3.
24           The citizenship of individual Defendants is established by their domicile
25   — meaning their residence to which they intend to remain or return. Kanter
26   v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001). But the
27   Complaint alleges only that the individual Defendants reside in California.
28   Dkt. 1 ¶¶ 4-6, 8. Without allegations as to whether those Defendants intend
                                             2
                                                                      20cv2026-LAB-AHG
     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.320 Page 3 of 6




1    to remain or return, their citizenship cannot be determined. Kanter, 265 F.3d
2    at 857-58.
3             The remaining Defendant is a corporation, which is a citizen of its place
4    of incorporation and its principal place of business. Hertz Corp. v. Friend,
5    559 U.S. 77, 88 (2010). Whiteslate alleges that the corporation, either
6    CRBE, Inc. or CBRE, Inc., is a Delaware corporation, but omits to list its
7    principal place of business. See Dkt. 1 ¶ 7 (alleging that corporation
8    “conduct[s] business in California”). The corporation is allegedly a citizen of
9    Delaware and another unknown state.
10            Given these deficiencies, the Court can’t exercise diversity jurisdiction
11   over this action.
12      II.      The Court Declines Supplemental Jurisdiction over the State
13               Law Claims
14            The Court does have original jurisdiction over Whiteslate’s federal
15   RICO claim, see 28 U.S.C. § 1331, and supplemental jurisdiction over
16   Whiteslate’s other claims. See 28 U.S.C. § 1367(a). But the Court has
17   discretion to decline exercising supplemental jurisdiction over the non-
18   federal claims where they substantially predominate over the federal claim.
19   See 28 U.S.C. § 1367(c)(2); San Pedro Hotel Co., Inc. v. City of Los Angeles,
20   159 F.3d 470, 478 (9th Cir. 1998) (courts may decline supplemental
21   jurisdiction    on      substantial   predominance         grounds     without   further
22   explanation). That’s the case here.
23            Whiteslate’s     federal     claim       is   premised   on     five    alleged
24   misrepresentations made through the mail and wire communications.
25   Dkt. 1 ¶¶ 285-93. By contrast, the seventeen state law claims cover a wide
26   array of alleged conduct and theories ranging from breach of contract, fraud,
27   and negligence to trespass to chattels, extortion, and abuse of process. The
28   scope of the state law claims substantially predominates over the narrower
                                                   3
                                                                             20cv2026-LAB-AHG
     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.321 Page 4 of 6




1    federal claim. See United Mine Workers v. Gibbs, 383 U.S. 715, 726-27
2    (1966) (state claims may substantially predominate in terms of scope of
3    issues raised). Moreover, it is alleged that the parties have already begun
4    litigation in state court for alleged breach of one of the lease agreements at
5    issue in this case. See Dkt. 1 ¶¶ 279-84 (alleging abuse of process in
6    connection with “[Case] Nos. X0-2020-005-XXXXXX”). For these reasons,
7    the Court declines to exercise supplemental jurisdiction over Whiteslate’s
8    state law claims, taking into account “considerations of judicial economy,
9    convenience, and fairness.” Gibbs, 383 U.S. at 726.
10       III.     The Complaint Fails to State a Claim under RICO
11              Whiteslate’s remaining claim arises under RICO, but the Complaint
12   fails to allege a violation of that statute. 1 RICO is intended to provide civil
13   remedies to victims of “long-term criminal conduct.” H.J. Inc. v. Northwestern
14   Bell Tel. Co., 492 U.S. 229, 242 (1989). Whiteslate’s RICO claim here rests
15   on allegations that Defendants engaged in several instances of alleged mail
16   and wire fraud in connection with a single transaction with Whiteslate. But a
17   RICO claim requires more than multiple instances of racketeering activity. A
18   plaintiff must allege acts amounting to a pattern. 18 U.S.C. § 1962.
19              “[W]hile two acts are necessary [to establish a pattern], they may not
20   be sufficient . . . ‘It is [the] factor of continuity plus relationship which
21   combines to create a pattern.’” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S.
22   479, 496 n. 14 (1985) (quoting S. Rep. No. 91-617, p. 158 (1969)). Where
23   predicate acts don’t occur over a “substantial period,” they aren’t continuous
24
25   1
       “[A] trial court may act on its own initiative to note the inadequacy of a
26   complaint and dismiss it for failure to state a claim[,]” so long as it gives the
27   plaintiff notice of its intent to do so and an opportunity to respond. Wong v.
     Bell, 642 F.2d 359, 361-62 (9th Cir. 1981) (internal marks and citations
28   omitted).
                                               4
                                                                       20cv2026-LAB-AHG
     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.322 Page 5 of 6




1    without “a specific threat of repetition extending indefinitely into the future” or
2    indications “that the predicate acts were part of an ongoing entity’s regular
3    way of doing business.” Northwestern Bell, 492 U.S. at 242.
4          Whiteslate doesn’t allege a continuous pattern here. Its claim relies on
5    five alleged instances of mail and wire fraud spanning, at most, eight or nine
6    months.2 Dkt. 1 ¶ 289. This period, on its own, generally isn’t long enough to
7    establish continuity. See, e.g., Religious Technology Ctr. v. Wollersheim,
8    971 F.2d 364, 366 (9th Cir. 1992) (“less than a year” is rarely, if ever, a
9    “substantial period” for RICO pattern). Likewise, Whiteslate doesn’t allege
10   any threat of repetition, nor do its allegations support an inference that the
11   acts alleged are part of Defendants’ regular way of doing business. The
12   misrepresentations described in the Complaint didn’t occur over a
13   substantial period of time and there’s no reason to believe based on the
14   Complaint that the conduct extends beyond Defendants’ handling of a single
15   property transaction with a single victim and its predecessor entity. The Court
16   finds that the alleged misconduct doesn’t amount to a continuous pattern of
17   related misconduct, nor does it suggest the type of long-term criminal activity
18
19
20   2
       The period may be shorter still—the Complaint doesn’t clearly allege when
21   any pattern might have begun. The earliest alleged misrepresentation
     appears to have occurred sometime on or before December 24, 2019, but
22   no specific date is alleged. See Dkt. 1 ¶¶ 289(d), 37, 39; Dkt. 1-3 at 34. And
23   the Court can’t treat either that misrepresentation or the next in time as the
     beginning of any pattern because those misrepresentations aren’t sufficiently
24   alleged. Whiteslate doesn’t sufficiently allege the misrepresentations’ time,
25   place, or specific content, the parties to them, or whether the relevant
     Defendant(s) knew the statements to be false. See Dkt. 1 ¶¶ 289(d)-(e);
26   Schreiber Distributing Co. v. Serv-Well Furniture Co., Inc., 806 F.2d 1393,
27   1400-01 (9th Cir. 1986) (applying Rule 9(b) to wire fraud RICO claim);
     Ashcroft v. Iqbal, 556 U.S. 662, 686-87 (2009) (conclusory allegations
28   insufficient to allege knowledge and intent “generally” under Rule 9(b)).
                                              5
                                                                       20cv2026-LAB-AHG
     Case 3:20-cv-02026-LAB-AHG Document 4 Filed 10/29/20 PageID.323 Page 6 of 6




1    necessary to bring the conduct within RICO’s scope. Whiteslate has failed to
2    sufficiently allege a RICO claim.
3       IV.     Conclusion
4             Because the Court declines supplemental jurisdiction, Whiteslate’s
5    First through Seventeenth Causes of Action are DISMISSED WITHOUT
6    PREJUDICE. The Court DENIES the Application premised on those state
7    law claims WITHOUT PREJUDICE.
8             Whiteslate is ORDERED TO SHOW CAUSE why the Court shouldn’t
9    dismiss the remaining RICO claim under Rule 12(b)(6). Any brief Whiteslate
10   files in response to this order shall be limited to no more than ten pages and
11   filed no later than noon on Friday, November 13, 2020. In the alternative,
12   Whiteslate may amend its Complaint by the same date without affecting its
13   right to amend as a matter of course under Fed. R. Civ. P. 15(a)(1).
14            Defendants’ obligation to respond to the Complaint is STAYED
15   pending further Order or the filing of an amended pleading. Should
16   Whiteslate file an amended pleading, Defendants must respond within
17   21 days after being served with the summons, complaint, and that amended
18   pleading.
19
20            IT IS SO ORDERED.
21
22   Dated: October 29, 2020
23                                          Hon. Larry Alan Burns
24                                          Chief United States District Judge
25
26
27
28
                                           6
                                                                   20cv2026-LAB-AHG
